J-A23037-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :           PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SAMUEL LEE LOWRY, III,                     :
                                               :
                       Appellant               :         No. 456 WDA 2019

        Appeal from the Judgment of Sentence Entered October 31, 2018
               in the Court of Common Pleas of Lawrence County
             Criminal Division at No(s): CP-37-CR-0000248-2013,
             CP-37-CR-0000401-2012, CP-37-CR-0000831-2014,
              CP-37-CR-0000834-2014, CP-37-CR-0001146-2014

BEFORE: BENDER, P.J.E., KUNSELMAN, J., and MUSMANNO, J.

JUDGMENT ORDER BY MUSMANNO, J.:                       FILED SEPTEMBER 13, 2019

        Samuel Lee Lowry, III (“Lowry”), appeals from the judgment of

sentence entered at multiple docket numbers, following his convictions of rape

of an unconscious person, indecent assault of an unconscious person and

sexual assault.1 We quash the appeal.

        Following a jury trial, Lowry was convicted of the above-described

charges, at separate docket numbers.               For his conviction of rape of an

unconscious person, the trial court sentenced Lowry to 8½ to 20 years in

prison. The remaining convictions merged at sentencing. Lowry timely filed

post-sentence Motions, which the trial court denied. Thereafter, Lowry filed a

single Notice of Appeal.

____________________________________________


1   18 Pa.C.S.A. §§ 3121(a)(3), 3126(a)(4), 3124.1
J-A23037-19


      In Commonwealth v. Walker, 185 A.3d 969 (Pa. filed June 1, 2018),

the Supreme Court of Pennsylvania held that, “where a single order resolves

issues arising on more than one docket, separate notices of appeal must be

filed for each case.” Id. at 971; see also id. at 977 (applying the Supreme

Court’s holding prospectively).

      Because Lowry filed his appeal after the Supreme Court had decided

Walker, this Court issued a Rule to Show Cause why the appeal should not

be quashed pursuant to Walker.        In response, Lowry filed a Petition for

Remand, to allow Lowry to file additional Notices of Appeal.      By an Order

entered on April 16, 2019, this Court denied the Petition without prejudice to

Lowry presenting any timely filings to the trial court. Order, 4/16/19.

      On May 30, 2019, Lowry filed a Stipulation whereby the Commonwealth

and Lowry stipulated to the consolidation of the appeals under a single docket

number. Stipulation, 5/30/19. However, as there is only one appeal pending

before this Court, there is nothing to consolidate. Further, this Stipulation is

not sufficient to negate the bright-line, mandatory rule imposed by Walker.

It is undisputed that Lowry filed a single Notice of Appeal from the judgment

of sentence filed at multiple docket numbers. Because Lowry filed his Notice

of Appeal after our Supreme Court’s decision in Walker, we quash the appeal,

without prejudice to Lowry’s right to seek relief under the Post Conviction




                                     -2-
J-A23037-19


Relief Act (“PCRA”).2 See Commonwealth v. Williams, 206 A.3d 573, 576

(Pa. Super. 2019) (quashing a non-compliant notice of appeal filed after

Walker).

        Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/13/2019




____________________________________________


2   42 Pa.C.S.A. §§ 9541-9546.

                                           -3-